White, J.
Appeal from an order of the Family Court of Chemung County (Danaher, Jr., J.), entered November 1, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Respondent was found to have committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the first degree (see, Penal Law § 130.65 [3]). He was accordingly adjudicated a juvenile delinquent and sentenced to a term of two years’ probation. On this appeal, respondent contends that this adjudication was not based upon legally sufficient evidence. We disagree.
Respondent’s father testified at the fact-finding hearing before Family Court that he had entered respondent’s bedroom on June 12,1994, where he witnessed his seven-year-old daughter, respondent’s younger sister, naked from the waist down, sitting astride respondent (then age 13) on respondent’s bed. Respondent was nude.
Further testimony was elicited from William Driscoll, Senior Investigator with the State Police, who stated that he had taken a statement from respondent two days after the incident in question, in the course of which respondent admitted that he had placed his finger inside his sister’s vagina and that she had touched his penis on the date in question as well as on two previous occasions. Respondent’s statement was admitted in evidence in its entirety.
A person is guilty of first degree sexual abuse when he or she, inter alia, "subjects another person to sexual contact * * * [w]hen the other person is less than eleven years old” (Penal Law § 130.65 [3]). Our review of the record leads us to the conclusion that respondent’s adjudication as a juvenile delin*868quent was fully supported by the evidence adduced before Family Court (see, Matter of Nevada FF., 214 AD2d 814, lv denied 86 NY2d 703; Matter of Frederick QQ., 209 AD2d 832, lv denied 85 NY2d 802).
Cardona, P. J., Mercure, Casey and Spain, JJ., concur. Ordered that the order is affirmed, without costs.